Order unanimously affirmed without costs. Memorandum: The negligence of defendant and the cause of the injuries to Helen Smith (plaintiff) may be reasonably inferred from the circumstantial evidence adduced at trial (see, Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743, 744; Coluzzi v Korn, 209 AD2d 951, 951-952, lv denied 85 NY2d 801; Pollicina v Misericordia Hosp. Med. Ctr., 158 AD2d 194, 199-200, lv dismissed 76 NY2d 934; cf., Nyon Sook Lee v Shields, 188 AD2d 637). Supreme Court did not err in granting defendant a new trial on damages unless plaintiff agreed to a total verdict of $120,000. The jury’s award of $350,000 for future pain and suffering was excessive and differed materially from what would be reasonable compensation (see, CPLR 5501 [c]). (Appeals from Order of Supreme Court, Cayuga County, Contiguglia, J. — Set Aside Verdict.) Present — Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.